Citation Nr: 0425398	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to May 1946.  
He died in June 1984; the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an January 1999 decision by the RO.  

By way of history, the Board notes that the claim for the 
cause of the veteran's death was denied by the RO in an 
August 1984 rating decision.  That RO decision was later 
upheld by the Board in a decision promulgated in May 1985.  

In May 2001 the Board remanded the case for further 
development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran died in June 1984 from heart failure due to 
or as a consequence of myocardial infarction.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of compound fracture of the left 
tibia and fibula, evaluated as 40 percent disabling; 
traumatic arthritis of the left knee, evaluated as 20 percent 
disabling; scar of the anterior tibia, evaluated as 10 
percent disabling; and a noncompensable evaluation for 
multiple scars of the fourth ring finger, right thigh, and 
left interscapular region; the combined evaluation for the 
veteran's service-connected disabilities at the time of his 
death was 60 percent.  The veteran also had been assigned a 
total rating based on individual unemployability due to 
service-connected disability (TDIU), effective on April 14, 
1975.  

4.  The veteran is not show to have been rated as totally 
disabled due to service-connected disability for 10 years 
prior to his death; nor was he continuously rated as totally 
disabled for the five-year period after his discharge from 
service; nor is he shown to have been a prisoner of war.  



CONCLUSION OF LAW

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
must be denied by operation of law. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

In this case, the initial RO decision that denied DIC 
benefits under § 1318 was made subsequent to November 9, 
2000, the date the VCAA was enacted.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application. 38 
U.S.C.A. § 5103A (2002). VCAA also includes certain 
provisions regarding the type of notice to which the veteran 
is entitled. 38 U.S.C.A. § 5103 (West 2002).

Having reviewed the complete record, the Board believes that 
there is a complete evidentiary record upon which to decide 
the appellant's claim. The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on the issues.  The 
Board notes that pursuant to the May 2001 remand, the RO made 
5 separate attempts to obtain VA medical evidence for the 
period from May 1946 to June 1984.  In November 1998, the RO 
also requested any retired records.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained. The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument.  

Further, by a March 1999 Statement of the Case, the May 2001 
Board remand, and, and an October 2003 Supplemental Statement 
of the Case, she and her representative have been notified of 
the evidence needed to establish the benefits sought, and, 
she has been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

The veteran died on June [redacted], 1984.  The immediate cause of 
death, as noted on his death certificate, was heart failure 
due to or as a consequence of myocardial infarction due to or 
as a consequence of myocardiopathy.  

The veteran's service medical records are negative for heart 
disease.  
In a VA examination in December 1946, the veteran was noted 
to have scarring from multiple shrapnel wounds, tibia 
fracture secondary to shrapnel with chronic osteomyelitis and 
shortening of the leg, muscle atrophy of the left quadriceps, 
and moderate limitation of motion of the knee and ankle.  
Based on this examination, the RO in a January 1947 rating 
action granted a combined 50 percent evaluation for the 
veteran's multiple service-connected disabilities.  

The veteran underwent another VA examination in June 1949.  
No hospitalizations were reported in the past year.  On 
general examination, no medical diagnoses were offered that 
involved the chest, abdomen, head, neck, eyes, ears, nose and 
throat.  No medical diagnoses were offered at the time.  On 
orthopedic examination, the examiner diagnosed residuals of 
left knee scarring with loss of motion.  The RO continued the 
combined 50 percent rating in a July1949 rating action.  

In October 1958, the veteran was examined for VA purposes.  
His main complaints were orthopedic in nature and involved 
his left knee and left leg.  The examiner's diagnosis 
included residuals of compound fracture of the left tibia and 
fibula with shortening and moderate, chronic osteomyelitis 
(inactive), traumatic arthritis of the left knee, and 
scarring of he knees, left leg and ankle, right wrist and 
right little finger.  

The RO in the December 1958 rating action continued the 50 
percent combined evaluation and found that clear and 
unmistakable error was found regarding the RO's failure to 
rate the veteran's left interscapular scar and other claimed 
conditions.  

In April 1975, the veteran received VA outpatient treatment 
for his shrapnel wound residuals that included limitation of 
motion.  

A VA examination report dated in July 1975 reflects the 
veteran's previous examination for compensation purposes in 
October 1958.  During that period, the veteran reported 
increasing pain in the left lower extremity, especially in 
the knee and ankle.  The veteran reported that due to his 
left lower extremity disability, he took early retirement 
from his job as a clerk of a grocery store in April 1975.  

The examiner's diagnosis included that of residuals of shell 
fragment wound of the left lower extremity with scarring, 
residuals of compound fracture of left tibia and fibula with 
shortening and atrophy of the thigh and leg muscles, and 
limitation of motion with traumatic arthritis.  Based on the 
examination findings, the RO increased the veteran's combined 
disability evaluation to 60 percent and granted TDIU from 
April 14, 1975.  

The veteran underwent a VA examination in October 1982.  The 
report  reflects the veteran's diagnosis of residuals of 
shrapnel would in the left upper back area and upper right 
leg with well-healed scars.  Residuals of compound fracture 
with open reduction of the left tibia and fibula with leg 
shortening, traumatic arthritis with limited movement, and 
history of osteomyelitis that was clinically inactive at the 
time of the examination.  A November 1982 RO decision 
reflects the continued combined 60 percent evaluation and 
TIDU.  

In private hospital treatment records dated from April 29, 
1984 until the veteran's death on June [redacted], 1984, the veteran 
was admitted for weakness, chest discomfort, and shortness of 
breath.  An electrocardiogram showed no definite evidence of 
acute infarction but showed some evidence of ischemia and old 
anterior wall damage.  While in the hospital, the veteran 
developed an acute subendocardial infarction complicated by 
pericarditis and myocarditis with periods of atrial 
fibrillation.  The doctors could not manage his congestive 
heart failure and the veteran died.

The veteran's personal history reflected a 7-year history of 
uncontrolled diabetes mellitus.  The veteran was a smoker but 
stopped 5 to 6 months prior to his April 1984 hospitalization 
due to feeling unwell.  The veteran's past war injury was 
noted with arthritis of the left leg and muscular damage 
secondary to the shrapnel injury.  However, no complications 
from that injury were noted.  

The appellant filed her DIC claim in June 1985.  In an August 
1984 RO rating action, the RO denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The Board in its May 1985 decision upheld the RO's finding.  

The appellant submitted her DIC application in October 1998 
and was denied entitlement in a January 1999 rating action.  
The appellant appealed the RO decision, limiting her claim to 
entitlement to DIC benefits under § 1318.  


Entitlement to Dependency and Indemnity Compensation (DIC) 
under 
38 U.S.C. § 1318

The appellant, the widow of the veteran, claims that she is 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C. § 1318.  The applicable law 
states:  

(a)  The Secretary shall pay benefits under this 
chapter to the surviving spouse and to the children 
of a deceased veteran described in subsection (b) of 
this section in the same manner as if the veteran's 
death were service connected.

(b)  A deceased veteran referred to in subsection (a) 
of this section is a veteran who dies, not as the 
result of the veteran's own willful misconduct, and 
who was in receipt of or entitled to receive (or but 
for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of 
death for a service-connected disability rated 
totally disabling if-

(1)  the disability was continuously rated 
totally disabling for a period of 10 or more 
years immediately preceding death; 

(2)  The disability was continuously rated 
totally disabling for a period of not less than 
five years from the date of such veteran's 
discharge or other release from active duty; or 

(3)  The veteran was a former prisoner of war who 
died after September 30, 1999, and the disability 
was continuously rated totally disabling for a 
period of not less than one year immediately 
preceding death.  

38 U.S.C.A. § 1318 (West 2002).

In this case, the death certificate shows that the veteran 
died on June [redacted], 1984, at the age of 65.  The immediate cause 
of death was heart failure, due to, or as a consequence of 
myocardial infraction, due to, or as a consequence of 
myocardiopathy.  The approximate interval between onset of 
heart failure and death was hours with onset of myocardial 
infarction and myocardiopathy, months prior to death.  

At the time of his death, the veteran was service connected 
for residuals of compound fracture of the left leg at a 40 
percent evaluation, for traumatic arthritis of the left knee, 
at a 20 percent evaluation, for a scar of the left tibia, at 
a 10 percent evaluation, and, for multiple scars, at a 
noncompensable evaluation.  These ratings combined to a 60% 
evaluation, and were effective starting April 14, 1975.  
These ratings were confirmed by a rating decision dated 
August 1975.  

In the April 1975 decision, the RO assigned a TDIU rating 
effective on April 14, 1975.  

However, the Board notes that even though the veteran had 
been granted a total rating effective April 1975, based on 
his claim at that time, the Board notes that the rating would 
still not have been in effect for a period of 10 or more 
years immediately preceding death, or for five years from the 
date of the veteran's discharge or other release from active 
duty.  
 
The applicable VA regulations which implement 38 U.S.C. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective January 21, 2000.  The 
regulations state:

(a)  Even though a veteran died of non-service-
connected causes, VA will pay death benefits to the 
surviving spouse or children in the same manner as if 
the veteran's death were service-connected, if: 

(1)  The veteran's death was not the result of 
his or her own willful misconduct, and 

(2)  At the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for service-connected disability 
that was: 

(i)  Rated by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; 

(ii)  Rated by VA as totally disabling 
continuously since the veteran's release 
from active duty and for at least 5 years 
immediately preceding death; or 

(iii)  Rated by VA as totally disabling for 
a continuous period of not less than one 
year immediately preceding death, if the 
veteran was a former prisoner of war who 
died after September 30, 1999. 

(b)  For purposes of this section, "entitled to 
receive" means that at the time of death, the veteran 
had service-connected disability rated totally 
disabling by VA but was not receiving compensation 
because: 

(1)  VA was paying the compensation to the 
veteran's dependents; 

(2)  VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 

(3)  The veteran had applied for compensation but 
had not received total disability compensation 
due solely to clear and unmistakable error in a 
VA decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 

(4)  The veteran had not waived retired or 
retirement pay in order to receive compensation;

(5)  VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2);

(6)  VA was withholding payments because the 
veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued 
payments based on a total service-connected 
disability rating; or 

(7)  VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  

38 C.F.R. § 3.22 (2002).

As noted above, the current regulations found at 38 C.F.R. 
§ 3.22 became effective on January 21, 2000.  Prior to this, 
there had been a concept explored in case law that 38 U.S.C. 
§ 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  

However, the regulations which were published and became 
effective on January 21, 2000 specified that 38 U.S.C.A. 
§ 1318 does not authorize and has never authorized, any 
"hypothetical entitlement" to compensation.  See, Notice, 
65 Fed. Reg. 3388 -3392 (January 21, 2000).  

The appellant filed her claim prior to January 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This determination depends on the facts of the particular 
case and, therefore, is made on a case-by-case basis.  
VAOPGCPREC 11-97 at 2.  

However, the new regulations are not substantive in nature.  
Rather they are merely interpretive in that they restate VA's 
position that 38 U.S.C.A. § 1318 does not authorize, and has 
never authorized, any "hypothetical entitlement" to 
compensation.  See, Notice, 65 Fed. Reg. 3388 -3392 (January 
21, 2000).  

As a result of the publication of the recent regulations, 
entitlement to § 1318 benefits can be established: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  See National Organization of Veterans' Advocates 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir 2003) (NOVA II).  

In the present case, the appellant has not made any specific 
claim other than that she believes that she is entitled to 
DIC under 38 U.S.C. § 1318.  In her February 1999 Notice of 
Disagreement, the appellant simply asserted that she was 
entitled to DIC benefits because her husband was permanently 
disabled for an 8-year period.  

In her March 1999 Substantive Appeal, the appellant asked for 
a waiver of the 10-year period given that the veteran went 
into early retirement due to his service-connected 
disabilities.  

In a letter dated in March 2002, the appellant reported that, 
during her 34-year marriage to the veteran, he suffered from 
his service-connected disabilities.  She continued to assert 
that the veteran was disabled for a 15-year period prior to 
his death.  

Later statements submitted in support of the appellant's 
claim make the similar reports that, due to his war injuries, 
the veteran's health condition worsened over the years.  
Thus, the appellant has simply referenced the issue of 
entitlement to DIC under 38 U.S.C. § 1318 without making any 
specific arguments.  

The Board has considered that the veteran was not receiving 
the 100 percent compensation because "veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date"  38 C.F.R. § 3.22 
(b)(3)(2002).  However, the appellant's claim fails on this 
basis as well.  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that:  

CUE is a very specific and rare kind of  "error."  It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different 
but for the error . . . 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

To find CUE, either (1) the correct facts, as they were known 
at the time, must not have been before the adjudicator (a 
simple disagreement as to how the facts were weighted or 
evaluated will not suffice), or (2) the law in effect at that 
time was incorrectly applied; and the error must be 
undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (4) the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (upholding the validity of 38 C.F.R. 
§ 3.105(a)).  

After a review of the record, the Board concludes that the 
appellant has not raised a specific CUE claim.  Instead, she 
merely asserts that she warrants DIC benefits under 38 U.S.C. 
§ 1318.  The appellant has not identified which rating 
decision she claims contains CUE or presented a valid basis 
for 1318 DIC benefits in this case.  



ORDER

The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



